Title: To Benjamin Franklin from David Hartley, 10 July 1778
From: Hartley, David
To: Franklin, Benjamin


Prisoner exchange was the focus of correspondence between Hartley and Franklin during the summer of 1778, and a major goal of Franklin’s activity. He systematically collected names of British captives from American sea captains to meet the terms of the Admiralty, and negotiated with the French for an appropriate port and safe passage for the cartel ship. At the same time he tried to introduce a measure of flexibility into the Admiralty’s proposal—this, without success. Hartley, repelled by the Franco-American alliance, pictured his own role as part of a larger plan for reconciliation between the Americans and British, while Franklin sought to channel the hopes of his friend into the specifics of an exchange.
 
Dear Sir
Golden Square July 10 1778
I only write you one line just to tell you that I have received no answer yet from the Admiralty relative to yours of the 16th of June. I have applied several times, but I suppose they are employed about other matters. You may be assured that no assiduity shall be wanting on my side but I cannot command an answer. The affair which happened off Brest has I presume in its consequences occupied the attention of the Ministry and of the Admiralty. I shall do my best to obtain all the objects mentioned in yours of June 16th. I wish it may be with Success. I shall write again to you soon. Believe me allways to be a friend to peace and to the rights of mankind and most affectionately yours
DH
To Dr. Franklin.
 
Endorsed: D.H. July 10. 1778.
